Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 11/5/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

AFCP 2.0
The examiner performed an updated search and/or completed additional consideration of the after final amendment within the time authorized for the pilot program. The after final amendment raises new issues, but would overcome all of the rejections in the most recent final Office action. A decision on determining allowability could not be made within the guidelines of the pilot. See attached interview summary for further details, including any newly discovered prior art.

As per claim(s) 1-6, independent claim 1 has been amended to include “when the downlink information corresponds to a third value, the first subframe is a default subframe, the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe or an uplink subframe:” which has not been previously considered and will require further search and consideration.
As per claim(s) 7, independent claim 7 has been amended to include “when the downlink information corresponds to a third value, the first subframe is a default subframe, the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe or an uplink subframe:” which has not been previously considered and will require further search and consideration.
As per claim(s) 8-13, independent claim 8 has been amended to include “when the downlink information corresponds to a third value, the first subframe is a default subframe, the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe or an uplink subframe” which has not been previously considered and will require further search and consideration.
As per claim(s) 14-19, independent claim 14 has been amended to include “when the downlink information corresponds to a third value, the first subframe is a default subframe, the subframe structure of the first subframe is a subframe structure of the default subframe, and the default subframe is a downlink subframe or an uplink subframe:” which has not been previously considered and will require further search and consideration.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464        

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464